Citation Nr: 0636523	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

 1.  Entitlement to service connection for residuals of a 
right knee injury.

2.   Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

3.   Entitlement to service connection for hepatitis B.

4.   Entitlement to an initial rating greater than 20 percent 
for a right ankle disability.  

5.   Entitlement to an initial rating greater than 10 percent 
for a left ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which granted service connection and 
assigned an initial 10 percent rating for a left ankle 
disability and a 20 percent rating for a right ankle 
disability.  The RO denied service connection for residuals 
of a right knee disability, diabetes mellitus, and Hepatitis 
B.

A videoconference hearing before the Board of Veterans' 
Appeals was held in October 2004 at which the veteran 
testified regarding his symptomatology.  

The Board remanded this case in February 2005 for further 
development of the record.  the requested development having 
been completed, the case is now before the Board for final 
appellate review.  


FINDINGS OF FACT

1.  The persuasive medical evidence shows that the veteran's 
current right knee disorder is not related to a right knee 
injury in service or to any other incident of service.  

2.  The medical evidence shows that the veteran's diabetes 
mellitus was first manifest many years after his separation 
from service.  

3.  The records do not show that the veteran served in 
Vietnam during the Vietnam Era.  

4.  The medical evidence does not show that hepatitis B, 
which was first manifest many years after the veteran's 
separation from service, resulted from exposure to the virus 
during service.  

5.  The veteran's service-connected right ankle disability 
has been manifested by a marked limitation of motion 
throughout the appeal period.  

6.  The veteran's service-connected left ankle disability has 
been manifested by a marked limitation of motion throughout 
the appeal period.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Hepatitis B was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

4.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5271 
(2006).   

5.  The criteria for a 20 percent rating for a left ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Code 5271 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 and 
April 2005 correspondence fulfill the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for an 
increased rating or service connection.  Hence, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis and 
cirrhosis) and diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Residuals of a right knee injury.

Background

In April 1974, service medical records indicated that the 
veteran reported injuring his knee during karate class and 
noted an immediate pain which subsequently subsided.  The 
following day the veteran reported the knee "felt funny" 
and he was unable to fully flex his knee.  The examiner 
reported the knee was stable; however, there was fluid in the 
knee joint with non-tender patella.  The veteran was 
diagnosed with temporary right knee instability and 
restricted from prolonged walking, standing and running, 
along with instructions of no aerobics for a period of 
fourteen days.  A follow-up examination noted that there was 
decreased swelling and the veteran reported that he was not 
as uncomfortable as previously.  Several days later, the 
veteran reported that his right knee was doing fine.

In a June 1975 separation examination, the examiner noted 
that there was no weakness, deformity, or loss of motion of 
the right knee.  The examiner indicated that the right knee 
had torn cartilage in 1974 that healed with no complications.  
The examiner stated that the veteran was presently active in 
sports with no problems.

In November 2002, the veteran underwent a VA examination.  
The claims file was not available to the examiner; however, 
he did indicate that he reviewed "limited medical records" 
on VA's computer system, as well as some of the veteran's 
service medical records, which he had brought with him.  The 
veteran complained of pain in both knees and stated that he 
had torn cartilage in 1974.  There was an element of mild 
degenerative changes bilaterally involving both medial and 
lateral compartments of both knees on x-ray.  The examiner 
diagnosed residuals of a torn cartilage of the right knee.  

At a 2004 Board videoconference hearing, the veteran 
testified that his right knee had troubled him for 
approximately twenty years.  The veteran testified that he 
had received no treatment for the knee and was no taking 
medication for pain because of his liver problem.  The 
veteran testified that while working, his knee would 
occasionally "give out" and he would have to stop and take 
a break before continuing on with his work.  He additionally 
stated that he had full range of motion in his knee and there 
was no opposing or clicking when it moved.

In October 2005, the veteran attended a VA examination.  The 
examiner noted that the veteran had received no medical care, 
evaluation, or treatment of his right knee.  The examiner 
noted that x-rays of the knees taken in November 2002 showed 
that both knees were similar with mild degenerative change.  
Upon physical examination, the veteran's right knee showed no 
effusion, redness, or tenderness.  There was no asymmetry of 
one knee versus the other.  There was crepitus in the right 
knee, but it was similar to what was also present in the 
left.  The right knee moved from 0-131 degrees of flexion 
without observed manifestation of pain and without additional 
limitations after repetitive motion.  The examiner diagnosed 
degenerative joint disease of the right knee and opined that 
the veteran's right knee disorder "is not at least as likely 
as not" due to his in-service right knee injury or related 
to his service-connected left and right ankle disabilities.  
He indicated that isolated trauma to one knee would not 
result in the symmetrical degenerative changes that were now 
present in both of the veteran's knees.  Moreover, he noted, 
no right knee disability was recorded at the time of the 
veteran's separation examination and that there were no 
records to review concerning the knee for approximately 30 
years after service.  

Analysis

The service medical records clearly show that the veteran 
injured his right knee while in service and the records 
indicate that it healed without residuals prior to his 
separation from service in 1975.  There are no medical 
records showing the presence of any complaints or treatment 
for, or diagnosis of any right knee condition until 2002, 
when diffuse mild osteoarthritis of both knees was diagnosed.  

Although the veteran testified during his Board 
videoconference hearing that he had had problems with the 
knee ever since service, there are no medical records to 
corroborate his assertion.  The Board notes that, although a 
VA examiner in November 2002 had attributed the veteran's 
current right knee disorder to the torn cartilage in service, 
that examiner did not provide any rationale for his opinion.  
The October 2005 VA physician, on the other hand, provided a 
medical opinion that the veteran's current right knee 
arthritis did not result from the injury noted in service 
and, as well, supported his opinion with adequate rationale.  

As set forth above, service connection requires not only an 
injury or disease in service and a current disability, but 
also evidence of a nexus between the in-service event and the 
current disability.  In this case, although two VA physicians 
have provided opposing opinions as to whether the veteran's 
current right knee disorder is related to the injury he 
sustained to that knee in service, only the October 2005 
physician provided credible rationale for his opinion.  
Therefore, the Board accords that opinion more probative 
weight.  Weighing the available medical evidence, the Board 
finds that the persuasive medical evidence indicates that the 
veteran's right knee disorder did not result from the 
documented right knee injury in service or to any other 
incident of service.  

For all the foregoing reasons, the claim for service 
connection for a right knee disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Diabetes mellitus.

Background

Service medical records are silent for any complaints, 
treatment, or diagnosis of diabetes mellitus.

A March 2001 VA clinic evaluation indicates that the veteran 
had diabetes mellitus and was then taking oral hypoglycemic 
medication.  

At the October 2004 Board videoconference hearing, the 
veteran testified that while flying to and from Thailand 
during service, he stopped in Saigon and that he was exposed 
to Agent Orange at that time.  

Pursuant to the Board's February 2005 remand, the veteran's 
service personnel records were obtained.  Those records show 
that he was stationed in Thailand during service, but they do 
not reflect that he served - or even stopped for refueling 
- in Vietnam.  Nor do they indicate that the veteran was 
exposed to an herbicide agent during service.  

The 2005 VA examiner was requested to provide an opinion 
regarding the relationship, if any, between the veteran's 
diabetes and service.  He reviewed the claims file and stated 
that the diabetes "cannot be related to the veteran's 
service or any incident therein."  

Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellutis shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for 
diabetes mellitus by presenting evidence which shows that it 
was at least as likely as not that the disease was caused by 
in-service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d).

Analysis

The veteran is claiming service connection for diabetes 
mellitus as a result of exposure to herbicides while in 
Vietnam.  However, his service records do not show that he 
served in Vietnam during the Vietnam Era.  The records 
reflect that the veteran served with the 6280th Security 
Police Squadron in Takhli RTAFB, Thailand from June 1973 to 
May 1974 as a security specialist.  No other assignment 
locations are shown within the veteran's personnel records 
other than Thailand and they specifically do not show that he 
was in the Republic of Vietnam.

Although the veteran's testimony to the effect that his 
flights to and from Thailand stopped in Saigon during service 
for refueling is credible, establishing that fact requires 
supporting evidence that is also credible.  In this case, the 
service records do not corroborate his assertion.  Further, 
he has presented no statements from fellow servicemen or 
other evidence to support his claim.  In the absence of such 
evidence, the criteria of § 3.307(a)(6)(iii) are not met.  
Therefore, he cannot be presumed to have been exposed to an 
herbicide agent during service.  

As indicated above, however, service connection may still be 
established by evidence showing that the veteran was in fact 
exposed to an herbicide agent during service.  Combee.  
Nevertheless, the record does not contain any such evidence 
in that regard, other than the veteran's bare contention.  In 
the absence of evidence showing that the veteran was in fact 
exposed to an herbicide agent during service, and in the 
absence of presumed exposure, service connection cannot be 
presumed on that basis.  38 C.F.R. § 3.309(e).  

Next, the medical evidence shows that the veteran's diabetes 
was first manifest many years after his separation from 
service.  There is no evidence - and the veteran does not 
even claim - that his diabetes was first manifest within one 
year after his separation range of motion service.  
Therefore, service connection cannot be presumed on that 
basis either.  § 3.309(a).  

Finally, the Board notes that there is no evidence that the 
veteran's current diabetes mellitus began during service or 
is the result of an injury or disease incurred in service, 
other than his claimed exposure to an herbicide agent.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hepatitis B.

Background

Service medical records are silent for any complaints, 
treatment, or diagnosis of hepatitis B.  Further, the service 
records do not reflect any exposure to the hepatitis B virus 
or to blood or other bodily fluids.  

A VA laboratory report dated in March 2001 indicates that a 
test for hepatitis B surface antigen was reactive.  A VA 
examiner in June 2005 stated that the veteran was most likely 
exposed in the mid-1970's due to overt blood exposure.  Other 
risk factors included a blood transfusion for neck surgery in 
1985, and cocaine use in the 1980's with shared needles.  The 
report does not indicate the examiner's source of the 
veteran's medical history, but it appears that it was likely 
the veteran himself.  

At the veteran's videoconference hearing, he recalled an 
incident while he was stationed in Thailand where, in the 
course of his duties as a Security Specialist, he was exposed 
to blood while restraining an individual.  He also testified 
that he first learned of his hepatitis B status approximately 
5 years after his separation from service when he tried to 
donate blood.  

Pursuant to the Board's February 2005 remand, the veteran was 
requested to provide records from the blood bank where he 
attempted to donate blood in approximately 1980 or to furnish 
the name and address of the blood bank so VA could assist him 
in obtaining those records.  No response to that request has 
been received from the veteran.  

In October 2005, the veteran underwent a VA examination.  The 
examiner stated that a January 2003 clinic record noted that 
the veteran served in the security forces during service and 
was exposed to other's blood and other body fluids at least 
one time that the veteran could remember.  The veteran 
reported while involved in assistance and apprehension during 
service, there were broken batons with blood and other body 
fluids present.  The veteran reported a history of heavy 
drinking in the past, and cocaine snorting and smoking, but 
he denied sharing a "straw or bill."  The veteran stated he 
last used drugs approximately five years previously and also 
reported a possible blood transfusion when he fractured his 
neck.  He denied the use of intravenous drugs.  The veteran 
stated that, while in the military, he used alcohol and 
marijuana and smoked heroin, and that, after service, he used 
alcohol, marijuana, and cocaine.  The veteran stated his 
cocaine use escalated in the 1980s when he began using crack 
cocaine.  

The examiner opined he could only speculate as to the 
likelihood that the veteran contracted hepatitis B when 
exposed to blood and body fluids, as the veteran reported in 
the military, or due to his using illegal drugs, most notably 
crack cocaine.  He noted both of those latter factors 
significantly increased the risk of contracting hepatitis B.  
The examiner found significant that there was no 
documentation of blood or body fluid exposure occurring in 
the military, but indicated that one could speculate that it 
could easily have occurred.  Further, the examiner noted that 
crack cocaine use by the veteran's history occurred prior to 
the best guess he had as to when hepatitis B first was found 
with blood testing.  Because of these limitations, the 
examiner stated that he could only speculate as to which risk 
factor was at least as likely as not the cause of him 
developing hepatitis B.

In November 2005, the veteran stated to a VA examiner that he 
never shared needles, but snorted and smoked cocaine only.

In response to a request by the veteran to fill out a medical 
questionnaire, a VA examiner reported in March 2006 the 
veteran was diagnosed with chronic hepatitis, grade two, with 
stage I fibrosis.  The veteran had been evaluated in the 
liver clinic and was being considered for antiviral therapy.  
The examiner noted a CT scan of the liver in July 2005 showed 
normal liver morphology.  

Analysis

Although the veteran has claimed that he was exposed to blood 
and other bodily fluids while assisting in an apprehension 
while on duty, there is no evidence to corroborate that claim 
or to corroborate that he was in fact exposed to the 
hepatitis B virus during service.  Further, while the medical 
records clearly indicate that the veteran now has residuals 
of exposure to hepatitis B, there is no medical evidence 
relating any current disability to purported exposure during 
service or otherwise to service.  Finally, as noted by the 
October 2005 VA examiner, the veteran has other risk factors 
that occurred after service that are the likely cause of any 
current hepatitis B residuals.  

Therefore, lacking evidence that the veteran was exposed to 
hepatitis B during service and without any evidence that any 
residuals of exposure to hepatitis B that were first 
identified many years after his separation from service are 
related to service in any way, service connection for 
hepatitis B is not established.  

For all the foregoing reasons, the claim for service 
connection for hepatitis B must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

III.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Additionally, arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  Diagnostic 
Code 5010.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the joint involved.  
Diagnostic Code 5003.  

The veteran has appealed the initial ratings that were 
assigned for the right and left ankle disabilities; he is 
essentially asking for higher ratings effective from the date 
service connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Right ankle disability

Background

Service medical records indicate that the veteran fractured 
his right ankle in 1973, it was casted and healed with no 
complications.  The separation examination noted that the 
ankle was prone to sprains.  In 1974 the veteran sprained his 
ankle twice.  X-rays were negative.  

In November 2002, the veteran underwent a VA examination.  He 
reported that, since service, he had developed increasing 
problems with his right ankle consisting of constant pain on 
a daily basis.  The pain tended to center around the right 
lateral malleolar area.  The veteran reported he was able to 
walk approximately one mile, but developed significant pain 
at that distance.  He denied any swelling, erythema, or 
warmth in the ankle.  The veteran reported that, if he walked 
for prolonged distances, he would have significant pain over 
the next two or three days and was often unable to do much 
walking at all.  He stated that he would limp after he had 
been on his feet for several hours.  The examiner diagnosed 
residuals of a right ankle fracture with residuals of 
degenerative arthritis as noted on ankle x-rays, chronic 
pain, limited activities, and dorsiflexion of 10 degrees and 
plantar flexion of 35 degrees.

In October 2004, the veteran testified at a Board 
videoconference hearing that he had limited movement in his 
ankles and had to be constantly careful of how he walked 
because he could twist them at any time, even when getting 
out of bed or walking to his house.  The veteran testified he 
was in constant pain and had received shots for the pain, but 
was limited to three injections a year.  The veteran reported 
that he could not walk on loose gravel because his ankles 
would "give out" on him.  He indicated that he was very 
sports-oriented and had been a jogger and an active volunteer 
at his church.  The veteran expressed concern about having 
surgeries for his ankle disabilities due to his diabetic and 
hepatitis B condition, and expressed additional concern about 
taking time off from work to have the surgery and the 
recuperation time involved.

In October 2004, a VA podiatrist wrote concerning the 
condition of the veteran's ankles.  He opined that the 
veteran suffered from chronic ankle pain from ankle injuries 
sustained while on active duty.  He further stated the 
veteran had exhausted conservative treatments including 
custom orthotics, augmentation of shoe gear, and 
corticosteroid injections.  On magnetic resonance imaging 
(MRI) examination, several ligaments in both ankles could not 
be identified, reportedly due to past rupture.  The examiner 
concluded that, due to the chronic instability, damage was 
evidenced in the ankle joint requiring surgical 
reconstruction.  

The veteran underwent another VA examination in October 2005.  
That examiner noted the veteran's report that he limited his 
recreational walking, and did no yard work, lawn mowing or 
gardening.  He had to decrease the amount of time he 
volunteered to work at his church doing cleaning or 
chaperoning.  The examiner indicated that the veteran had had 
several steroid injections in the right ankle for chronic 
pain.  The veteran stated that he had constant pain and 
stiffness along with intermittent swelling if he hit or 
twisted the right ankle.  The pain in the right ankle was 
worse with weight bearing, either standing or walking.  The 
veteran reported that he could stand about 15 minutes or walk 
about one block before developing increasing pain.  
Concerning the veteran's activities at work, the examiner 
noted that he was restricted to 30 minutes standing per hour 
and 10 pounds lifting, and that he was doing more of a desk 
sedentary job with very limited moving of supplies.  The 
veteran further reported it was hard to depress the brake 
pedal on his car when he was driving.  On physical 
examination, the veteran had an abnormal gait in that he 
swayed from side to side as he walked.  He had a normal 
station.  The right ankle showed no effusion, redness, or 
tenderness.  There was  36 degrees of plantar flexion and 9 
degrees of dorsiflexion for the right ankle.  Neither ankle 
had any additional limitation of range of motion after 
repetitive motion and there was no observed manifestation of 
pain with testing of the ankles.  The examiner diagnosed 
degenerative joint disease of the right ankle.

In response to a request by the veteran to fill out a medical 
questionnaire, a VA examiner reported in March 2006 that the 
veteran suffered from degenerative joint disease and ankle 
instability.  The examiner also stated that the veteran 
probably had a right talofibular ligament tear or rupture, as 
noted on an August 2004 MRI, and indicated that prolonged 
standing or walking would be detrimental to the condition.  
The examiner opined that the prognosis was poor, given the 
severity of the degenerative joint disease.  

Criteria

A 10 percent rating is warranted for moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for 
marked limitation of ankle motion.  Code 5271.  

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
40 percent disability evaluation when plantar flexion is at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  A 30 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees and a 
20 percent evaluation is warranted when the ankylosis of the 
ankle in plantar flexion is less than 30 degrees.

Analysis

The RO evaluated the veteran's right ankle disability as 20 
percent disabling, under Diagnostic Codes 5010-5271.

There is no evidence of any ankylosis of the veteran's right 
ankle, so rating the disability on that basis would not be 
appropriate.  

Moreover, a schedular rating greater than 20 percent in this 
case is not warranted at any time during the appeal period 
under Code 5270, inasmuch as that is the maximum applicable 
rating provided by the rating schedule.  The Board accepts 
the veteran's statements and hearing testimony as to the 
impairment due to his right ankle disability, as well as the 
findings noted on MRI examination of the ankle.  However, the 
objective clinical evidence reflects a degree of impairment 
that is encompassed by the applicable rating criteria.  

As to the aforementioned DeLuca criteria, these have been 
considered.  The Board notes that the October 2005 VA 
examiner specifically indicated that neither of the veteran's 
ankles had any additional limitation of range of motion after 
repetitive motion and also that there was no observed 
manifestation of pain with testing of the ankles.  Therefore, 
no higher rating is warranted on that basis.  Moreover, as 
discussed, the maximum applicable schedular rating has 
already been assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his right ankle disability since his separation 
from service.  Neither does the record reflect marked 
interference with employment.  Despite his hearing testimony, 
he has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of his right ankle.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for a greater 
initial rating for the veteran's right ankle disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Left ankle disability

Background

Service medical records indicate that the veteran sprained 
his left ankle in March 1973.  X-rays were negative; however, 
records show that the ankle was casted for a period of time.  
The veteran again sprained his ankle in November 1974 and in 
June 1975 while playing basketball.  The separation 
examination noted that the ankle was prone to sprains.  

In November 2002, the veteran underwent a VA examination.  He 
reported that he had developed some mild chronic pain in the 
ankle since service.  The examiner diagnosed a left ankle 
sprain with degenerative changes as noted on x-rays, mild 
chronic pain, reduction in dorsiflexion and plantar flexion 
to 10 degrees.

As noted above, in October 2004, the veteran testified at a 
Board videoconference hearing that he had limited movement in 
his ankles because he could twist them at any time, even when 
getting out of bed or walking to his house.  The veteran 
testified that he was in constant pain and received shots for 
the pain.  The veteran reported that he was very sports-
oriented and had been a jogger and an active volunteer at his 
church.  The veteran described pain that would go up his left 
leg.  He indicated that his left ankle was numb and that he 
was told by a doctor it would be numb for at least six 
months.  The veteran expressed concern about having surgeries 
due to his diabetic and hepatitis B condition and expressed 
additional concern about taking time off from work to have 
the surgery and recuperation.

In October 2004, a VA podiatrist wrote concerning the 
condition of the veteran's ankles.  He opined that the 
veteran suffered from chronic ankle pain from ankle injuries 
sustained while on active duty.  The examiner stated the 
veteran had exhausted conservative treatments including 
custom orthotics, augmentation of shoe gear and 
corticosteroid injections.  Upon MRI examination, several 
ligaments in both ankles could not be identified due to past 
rupture.  Due to the chronic instability, damage was evident 
in the ankle joint requiring surgical reconstruction.  

In October 2005, the veteran underwent a VA examination.  The 
veteran reported having had a left lateral ankle 
stabilization procedure with a medial malleolar takedown 
osteotomy in December 2004.  This was followed by a March 
2005 surgery for removal of hardware.  The veteran in October 
2005 described constant left ankle swelling, stiffness, and 
pain.  The pain in the left ankle was increased after 
standing or walking, and when he sat down.  If he stood more 
than 30 minutes or if he walked greater than a couple of 
blocks, he had increased pain.  His ankle was better with no 
weight bearing, doing home exercises, and using ice.  As with 
the right ankle, the veteran stated that he limited his 
recreational walking, and did no yard work, lawn mowing, or 
gardening.  

Upon physical examination, the examiner noted that the 
veteran had an abnormal gait in that he swayed from side to 
side as he walked.  He had a normal station.  The left ankle 
showed a 4 inch by one-quarter inch wide medial malleolar 
area scar and a 1 inch by one-eighth inch wide scar on the 
anteromedial aspect of the ankle.  In addition, there was a 6 
and one-half inch long by three-quarters inch wide scar on 
the lateral malleolar area.  The scars were without redness, 
tenderness, elevation or depression, soft tissue loss, or 
adhesions.  On range of motion testing, the left ankle had 30 
degrees of plantar flexion and 5 degrees of dorsiflexion.   
The examiner diagnosed the veteran with degenerative joint 
disease of the left ankle.

A VA examiner reported in March 2006 that the veteran had 
degenerative joint disease in his left ankle.  The most 
recent MRI of April 2004 showed that there was a disruption 
of the anterior tibial fibular ligament and the talofibular 
ligament anteriorly.  The posterior ligaments were intact.  
The calcaneal fibular ligament, deltoid ligament and 
interosseous talo deltoid ligament were intact.  The examiner 
opined that the prognosis was poor given the severity of the 
degenerative joint disease.  Those findings, of course, 
described the ankle prior to the December 2004 surgery.  

Criteria

A 10 percent rating is warranted for moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for 
marked limitation of ankle motion.  Diagnostic Code 5271.  

Analysis

The RO evaluated the veteran's left ankle disability as 10 
percent disabling, under Diagnostic Code 5271.

As with the veteran's right ankle, there is no evidence of 
ankylosis and, hence, evaluating the left ankle disability on 
that basis would not be appropriate.  See Code 5270.  

The veteran contends that the 10 percent disability 
evaluation does not represent the severity of his symptoms 
based on his chronic pain, swelling, and stiffness.  Although 
the range of motion findings noted by the October 2005 VA 
examiner reflect improvement over those noted previously, 
that improvement was achieved only after the December 2004 
surgery.  The Board also recognizes the veteran's other 
complaints concerning his left ankle - complaints that are 
essentially the same as he experiences with his right ankle.  
The Board finds that those symptoms are equivalent to marked 
limitation of motion of the ankle, especially considering the 
provisions of 38 C.F.R. § 4.45, as contemplated by DeLuca.  

Therefore, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board finds that a schedular 20 
percent disability evaluation for the left ankle disability 
is warranted throughout the appeal period, under the 
provisions of Code 5271.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  The Board 
recognizes that the veteran underwent surgery on his left 
ankle in December 2004.  However, the effects of that surgery 
and subsequent somewhat improved symptoms have been 
considered in the above schedular rating.  Nevertheless, the 
record does not reflect marked interference with employment.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of his left ankle disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Therefore, the Board concludes that a 20 percent rating and 
no higher is appropriate for the service-connected left ankle 
disability throughout the appeal period.  


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for Hepatitis B is denied.

Entitlement to a rating in excess of 20 percent for a right 
ankle disability is denied.  

Entitlement to a 20 percent schedular evaluation for a left 
ankle disability is allowed, subject to the law and 
regulations governing the award of monetary benefits. 

____________________________________________
William Harryman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


